United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1406
                                    ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Northern District of Iowa.
Eduardo Rodriguez-Rodriguez, also    *
known as Eddie Randy Rodriguez,      *      [UNPUBLISHED]
                                     *
           Appellant.                *
                                ___________

                          Submitted: October 4, 2001
                              Filed: October 10, 2001
                                   ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Eduardo Rodriguez-Rodriguez pleaded guilty to illegally reentering the United
States after deportation, in violation of 8 U.S.C. § 1326. The district court1 sentenced
Rodriguez-Rodriguez to 96 months imprisonment and 3 years supervised release. On
appeal, his attorney has filed a brief and moved to withdraw under Anders v.
California, 386 U.S. 738 (1967).



      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
       Counsel argues that the district court should have granted a downward
departure; however, counsel did not move for one below, and we conclude that the
district court did not plainly err in declining to grant a departure sua sponte. See
United States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc).

       Having found no nonfrivolous issues for appeal upon our independent review
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we affirm the judgment of the
district court, and we grant counsel's motion to withdraw. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-